ON MOTION
CLEVENGER, Circuit Judge.

ORDER

James H. Luongo submits a “motion for extension nunc pro tunc,” which the court treats as a motion for reconsideration of the court’s August 27, 2004 order dismiss*890ing his petition for review for failure to file a brief.
Luongo has since submitted his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Luongo’s petition for review is reinstated, the dismissal order is vacated, and the mandate is recalled.
(2) The Department of Justice’s brief is due within 40 days of the date of filing of this order.